DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
                                                                                       
3.	Claims 1-9, 11, 12 and 14-20 are pending.
	Claims 1 and 15, drawn to non-elected inventions and species are withdrawn from examination.
	Claim 13 has been cancelled.
	Claims 2-4, 11 and 12 have been amended.
	Claims 2-9, 11, 12, 14 and 16-20 are examined on the merits with species, calcium/calmodulin-dependent protein kinase kinase 2 (CaMKK2) inhibitor, e. STO-609; and anti-cancer therapeutic agent, g. a programmed death-1/ programmed death ligand (PD-1/PD-L) inhibitor.

                Maintained Grounds of Rejection
               Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	The rejection of claim(s) 2 under 35 U.S.C. 102(a)(2) as being anticipated by McDonnell et al., US Patent Application Publication, US 2017/0027928 A1 (effectively filed June 17, 2016) is maintained.  
	Applicants argue “McDonnell teaches away from using a CaMKK inhibitor to treat breast cancer. McDonell teaches that CaMKK inhibitors can be used to treat cancer cells that express increased levels of CaMKK2 (i.e., prostate cancer cells). However, increased CAMKK2 expression is not found in most cancer types, and breast cancer cells express low or undetectable levels of this protein (see, e.g., FIG. 3C of McDonnell). Thus, McDonnell does not teach or suggest using a CaMKK2 inhibitor to treat breast cancer and based on the teachings of McDonnell, a person of skill in the art would not expect to be able to treat breast cancer, or any other cancer that does not express CaMKK, using a CaMKK inhibitor.”, see Remarks submitted August 15, 2022, page 4.  These arguments have been carefully considered, however fail to persuade.  
	Claim 2 plainly reads on treating breast cancer comprising administering a CaMKK2 inhibitor and an anti-cancer therapeutic agent.  The art continues to anticipate the claim because while Applicants argue about increased, low or undetectable levels of CaMKK2 expression, its of no consequence because administration of the CaMKK2 inhibitor is independent of CaMKK2 expression.  The claim does not require a particular level of CaMKK2 expression in order to commence with the administration step.  And with the administration of the CaMKK2 inhibitor and an anti-cancer therapeutic agent inherently there will be arrest and/or inhibition of breast tumor growth.   Hence, the rejection is maintained. 
McDonnell discloses methods of treating and/or inhibiting CaMKK in diseases such as cancer with the administration of at least two therapeutic agents or modalities, see page 10, section 0091-page 11, section 104.  The acronym, CaMKK encompasses CAMKK2, see page 6, section 0053. 
STO-609, an inhibitor of CaMKK can be administered in conjunction with radiation, surgery, chemotherapeutics, as well as an additional anti-cancer agent, see page 11, section 0100-page 12, section 0106; and page 13, section 0122, last sentence.  
An individual with breast cancer can be treated implementing the disclosed methods, see page 10, sections 0092, 0095; and page 11, sections 0102 and 0104. The disclosed methods are used with humans, see page 10, section 0095. Biological samples, such as tissue biopsy, blood, sera and/or tumor biopsies can be used for the disclosed methods comprising obtaining and measuring immune cells, see page 6, section 0055.  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The rejection of claims 2-9, 11, 12, 14 and 16-20 under 35 U.S.C. 103 as being unpatentable over McDonnell et al., US Patent Application Publication, US 2017/0027928 A1 (effectively filed June 17, 2016), and further in view of Abdiche et al., US 10,155,037 B2 (effectively filed December 3, 2015) and Galon et al., US 2015/0153349 A1 (effective filing date June 14, 2013) is maintained. Claim 13 has been cancelled.
	Foremost, the Examiner improperly cited “Galou” as the third reference.  The proper spelling is Galon.  The US publication is still the same, hence the merits of the rejection have not changed.
Applicants’ arguments directed towards McDonnell have been noted in the pending 102 rejection on pages 3-5.  Applicants further argue, secondary references Abdiche and Galon fail to overcome the alleged deficiencies of McDonnell.  
Applicants conclude arguments stating the alleged unexpected finding that CaMKK inhibitor, STO-609 inhibits the growth of breast tumors and this inhibition “…effect [involving macrophages] can be achieved in any cancer that has been infiltrated by macrophages, regardless of whether that cancer expresses CaMKK2”, see page 5 of the Remarks, last paragraph. Applicants’ arguments and points of view have been carefully considered, but fail to persuade.
For the reasons of record in the pending 102 rejection, McDonnell does not fall, nor does the instant rejection.  Applicants’ statements herein seem to be parallel to the Examiner’s retort, wherein the claims do not require a particular level of CaMKK2 expression in order to commence with the administration step.  It would naturally flow with the administration of the CaMKK2 inhibitor and an anti-cancer therapeutic agent there will be arrest and/or inhibition of breast tumor growth.   Hence, the rejection is maintained. 
McDonnell teaches methods of treating and/or inhibiting CaMKK in diseases such as cancer with the administration of at least two therapeutic agents or modalities, see page 10, section 0091-page 11, section 104. The acronym, CaMKK encompasses CAMKK2, see page 6, section 0053. 
STO-609, an inhibitor of CaMKK can be administered in conjunction with radiation, surgery, chemotherapeutics, as well as an additional anti-cancer agent, see page 11, section 0100-page 12, section 0106; and page 13, section 0122, last sentence.  
An individual with breast cancer can be treated implementing the disclosed method, see page 10, sections 0092, 0095; and page 11, sections 102 and 0104. The disclosed methods are used with humans, see page 10, section 0095.  Biological samples, such as tissue biopsy, blood, sera and/or tumor biopsies can be used for the disclosed methods comprising obtaining and measuring immune cells, see page 6, section 0055.
McDonnell does not teach the claimed methods, wherein an anti-cancer therapeutic agent, such as an immune checkpoint antibody is administered at specific time points.  Furthermore, McDonnell does not teach the claimed methods, wherein immune cells are measured and an immunoscore is provided and response to treatment is determined.  
However, Abdiche teaches an immune checkpoint antibody that binds to programmed cell death protein 1 in combination with other therapeutics to treat breast cancer, see abstract; page 2, sections 0025 and 0032; page 3, section 0044; and page 26, section 0229.  “[T]he PD-1 antibody therapy may precede or follow the other agent treatment by intervals ranging from minutes to weeks”, as well as together, see page 26, sections 0029; and page 28, sections 0233 and 0235. 
Galon teaches immune cells in tumor samples can be measured and an immunoscore can be assessed, see abstract; and page 1, sections 0006, 0009 and 0019.  Based on values obtained or immunoscores, anti-cancer treatments are determined and prognosis is assessed, see page 4, sections 0100-0103.  Galon teaches a patient with an immunoscore value less than 5 is indicative of a poor prognosis, thus reading on Applicants’ limitation set forth in claim 6, see page 4, section 0102.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine two anticancer therapeutic agents, an inhibitor of CaMKK2 and a PD-1 antibody for the treatment of a cancer that expresses CaMKK2. Breast cancer can be treated with both agents and immune cells can be identified that express different markers in order to accurately diagnose and effectively treat this particular subset of proliferative disorders and determine whether or not the treatment was effective, see all references. One of ordinary skill in the art would have been motivated to administer anti-PD1 antibodies with the CaMKK2 targeted therapy because the antibodies may “…serve to enhance and/or complement the effectiveness of the agents”, see page 26, section 0229; and page 28, section 0235. Furthermore, one of ordinary skill in the art would have been motivated to assay immune cells and/or determine immunoscore identifying potential biological markers in order to gain information for use in diagnostic, prognostic and predictive methods because this type of analysis is easy to perform and reproducible, see all references in their entireties.

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-7PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



17 October 2022
/Alana Harris Dent/             Primary Examiner, Art Unit 1643